09/25/2020



                                                                                 Case Number: DA 19-0673




       IN THE SUPREME COURT OF THE STATE OF MONTANA


    CASCADE COUNTY,
                                              Case No. DA 19-0673
             Appellant/Cross-Appellee,

    vs.                                       ORDER

    MONTANA PETROLEUM TANK
    RELEASE COMPENSATION
    BOARD,

             Appellee/Cross-Appellant.


      Appellee/Cross-Appellant Montana Petroleum Tank Release Compensation

Board filed an Unopposed Motion for Extension of Time within which to file its

Cross-Appellant’s Reply Brief, and good cause appearing therefor;

      IT IS HEREBY ORDERED that said motion is GRANTED. A Cross-

Appellant’s Reply Brief is due November 9, 2020.




                                                                                 ORDER
                                                                     Electronically signed by:
                                                                                 PAGE 1
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                        September 25 2020